Citation Nr: 1731881	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertensive heart disease, to include as secondary to service-connected diabetes mellitus or as a result of Agent Orange exposure.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file. 

In January 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The Board also remanded a claim of service connection for cerebrovascular accident (CVA), to include as secondary to the service-connected diabetes.  Upon remand, the RO issued a rating decision in April 2016 granting service connection for transient ischemic attack (TIA), cerebral infarction, and assigning an initial disability rating of 20 percent effective November 30, 2009.  The Veteran did not file a notice of disagreement (NOD) disagreeing with any appealable determination made in the April 2016 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, that matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2017, the Veteran submitted a formal claim for type 2 diabetes, peripheral neuropathy of the bilateral upper and lower extremities, and transient ischemic attacks (TIA) due to diabetes.  (Although not specified, it is assumed that this claim was for increased ratings as these are already service-connected disabilities.)  In connection with that claim, the RO arranged for VA examinations, which were conducted in May and June 2017.  In a July 2017 rating decision, the RO continued the same ratings in effect for each disability.  The RO previously granted service connection for TIA in an April 2016 rating decision, and the Veteran did not appeal the disability rating or effective date assigned.  The Veteran was previously granted service connection for peripheral neuropathy, and that issue is not on appeal.  As it pertains to diabetes, the issue is already on appeal, so no further action is required to continue appellate review.  If he wishes to do so, the Veteran is invited to file a notice of disagreement (NOD) as it pertains to the remaining issues.  

Following the last adjudication of the case by the RO in an April 2016 supplemental statement of the case (SSOC), additional pertinent evidence was added to the claims file, including the May and June 2017 VA examinations.  The Veteran's representative previously filed an appellate brief in March 2017 waiving initial RO jurisdiction of all post-SSOC evidence.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).

Misfiled documents were discovered by the Board in this Veteran's claims file.  The documents consisted of VA medical records pertaining to a different Veteran.  These misfiled documents appear to have been mistakenly included in this Veteran's file, but do not appear to have had any impact in the instant appeal.  Accordingly, the Board removed the records in July 2017 for association with the correct Veteran's claims file.  

The issue of service connection for hypertension has been raised by the Veteran.  That issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

The claim for a TDIU has been bifurcated for purposes of development and adjudication.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994); Locklear v. Shinseki, 24 Vet. App. 311 (2011).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with hypertensive heart disease.  

2.  The Veteran's diabetes has not required regulation of activities, and there are no separately compensable complications.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertensive heart disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for the assignment of a disability rating in excess of 20 percent for diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119 DC 7913 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, as it pertains to the claim of service connection for hypertensive heart disease, the Veteran was sent a comprehensive letter in December 2009, which was sent prior to the March 2010 rating decision on appeal.  See 38 U.S.C.A. § 5103.  

This letter also informed the Veteran of the information needed to substantiate the claim of service connection for diabetes.  Otherwise, the Veteran's increased rating claim for diabetes arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations were conducted in January 2010, February 2016, and June 2017, and they are adequate to inform the Board's judgment on the complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.

The Board also finds that there was substantial compliance with the January 2016 Board remand directives.  Specifically, the Veteran was sent a letter in March 2016 asking that he complete the necessary authorizations to obtain any further private medical records.  According to an April 2016 VA Report of General Information, the Veteran confirmed there was no additional evidence to send to VA for the appeal.  His VA treatment records were also obtained and associated with the claims file.  Next, as directed, the Veteran underwent VA examinations in February 2016 and June 2017 to address the medical questions raised by the Board.  The matter was then readjudicated in an April 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Finally, the Board finds that there has been compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, during the hearing, the undersigned focused the hearing on the necessary elements needed to substantiate the claim of service connection and increased rating.  To the extent there was any deficiency, the Board's remand of the matter in January 2016 rectified any inadequacy at the hearing.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
A.  Hypertensive Heart Disease

The Veteran is seeking service connection for hypertensive heart disease, which he contends is a result of Agent Orange exposure during service or is secondary to his service-connected diabetes.  

The claim of service connection for hypertensive heart disease does not include the issue of hypertensive vascular disease  (commonly referred to as "hypertension").  In his original claim, filed in November 2009, he identified a "heart cond[ition]."  In developing the claim, the RO obtained a VA examination in January 2010.  After that examination, the RO characterized this claim as service connection for hypertensive heart disease.  The RO has not addressed hypertension.  However, it appears the Veteran may have been using the term "heart disease" to mean hypertension.  Accordingly, the Board has referred the claim of service connection for hypertension to the RO, so that the Veteran may be provided the opportunity to have the issue fully developed and adjudicated.  

1.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish entitlement to service connection for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (internal citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

2.  Discussion

Here, the claim must be denied as the evidence shows that the Veteran does not have hypertension heart disease.  

There was initially some conflicting evidence as to this diagnosis.  The Veteran underwent a VA examination in January 2010, and this VA examiner stated that the Veteran had no history of hypertensive heart disease, but then gave a diagnosis of hypertensive heart disease.  Similarly, a Disability Benefits Questionnaire (DBQ) filled out by the Veteran's primary care provider in August 2015 marked the box indicating a diagnosis of hypertensive heart disease, but then handwrote that the Veteran had elevated blood pressure.  An earlier DBQ filled out by his private provider in February 2011 gave a diagnosis of hypertension, but not hypertensive heart disease.  The Veteran's VA and private medical records also are silent for a diagnosis of hypertensive heart disease.  

In light of these discrepancies, the Veteran underwent a second VA examination in February 2016.  This VA examiner clarified that the Veteran had a history of hypertension, but not hypertensive heart disease.  The VA examiner explained that an electrocardiogram (EKG) and echocardiogram did not show evidence of hypertensive heart disease.  

The Board finds that this February 2016 VA examination is determinative as it was based on all of the relevant information, gave a clear opinion, and explained the medical basis underpinning the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Thus, absent a current diagnosis, the claim of service connection for hypertensive heart disease is denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  In reaching this determination, there is no doubt to be resolved in the Veteran's favor as the most probative evidence of record is unequivocal in establishing that the Veteran does not have a diagnosis of hypertensive heart disease.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

B.  Diabetes

The Veteran is seeking an increased rating for diabetes.  He filed a claim of service connection for this disability in November 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 20 percent rating throughout the entire appeal period.  

1.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Rating Schedule

The Veteran's diabetes has been assigned a disability rating under Diagnostic Code (DC) 7913 of 38 C.F.R. § 4.119.  The applicable rating schedule is set forth as follows:

7913   Diabetes mellitus 

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100 
Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60 
Requiring insulin, restricted diet, and regulation of activities
40 
Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20 
Manageable by restricted diet only
10
NOTE (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  

NOTE (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  


"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to support this criterion of regulation of activities.  Id.  Prescribed or voluntary exercise also does not satisfy the regulation-of-activities criterion.  VBA Manual M21-1, III.iv.4.F.1.e. Information on Regulation of Activities.   

The plain language of DC 7913, where reciting the criterion "[r]equiring insulin" for each of the 20 percent and 40 percent ratings, clearly requires that the veteran is administered insulin.  The code does not authorize a 40 percent rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

The enumerated elements of DC 7913 required for a 40 percent rating are part of a structured scheme of specific, successive, cumulative (conjunctive) criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Therefore, a 40 percent rating is not assignable under DC 7913 if the Veteran meets all the 20 percent criteria, but only 2 of the 3 criteria at the 40 percent level.  Id. at 1178.  

2.  Discussion
 
In this case, a higher rating must be denied as the evidence does not show a disability picture more nearly approximating diabetes requiring insulin, restricted diet, and regulation of activities.

According to an October 2009 statement from his private provider, the Veteran's diabetes mellitus required insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  January and August 2010 VA examinations both show no history of any regulation of activities.  Subsequent VA examinations in February 2016 and June 2017 likewise showed that there was no regulation of activities.  

Without regulation of activities, the next higher rating cannot be assigned.  In this regard, a September 2013 VA home telehealth note advised the Veteran to engage in activities, including moderate-level sporting activities.  An October 2013 VA Nutrition note advised him to undertake light activities.  Although he was advised to do less-than-strenuous activity, these medical records do not show that it was medically necessary for him to avoid strenuous activities.  Stated differently, even if he was advised to do only light exercise, it does not follow he was restricted from doing strenuous activity.  Prescribed or voluntary exercise also does not satisfy the regulation-of-activities criterion.  See VBA Manual M21-1, III.iv.4.F.1.e. Information on Regulation of Activities.   

The Veteran himself testified at the July 2015 Board hearing that he was on a diet and went to a VA exercise program every week.  Board Hr'g Tr. 4.  He also had limitations in the things he could do.  Board Hr'g Tr. 4.  He explained that he would get weak and find it hard to do things sometimes.  Board Hr'g Tr. 4.  His wife also testified that he was not able to do what he used to do such as cutting grass and chores around the house.  Board Hr'g Tr. 5.  Again here, a higher rating cannot be assigned on the basis of their testimony as the medical evidence does not show a prescribed restriction from strenuous activities, and voluntary avoidance of strenuous activity by the Veteran, undertaken with the intention of avoiding hypoglycemic episodes, does not meet the regulatory criteria.  See VBA Manual M21-1, III.iv.4.F.1.e.  Information on Regulation of Activities.   

There are otherwise no complications of diabetes that have not already been recognized.  As indicated, the Veteran is separately service-connected for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, left lower extremity, and erectile dysfunction, all as secondary to diabetes.  As indicated, those secondary disabilities, which have been separately addressed, are not currently within the scope of this appeal.  

Aside from these already service-connected diagnoses, there are otherwise no compensable complications of diabetes.  The VA outpatient records, most recently in April 2017, show the absence of diabetic retinopathy.  The October 2009 statement from his private provider, states that the Veteran had no complications directly due to diabetes.  The VA examinations in January 2010, February 2016, and June 2017 VA examinations confirmed the ongoing absence of complications.  

In a March 2014 statement, his private provider explained that the Veteran took a B12 vitamin because he had a deficiency most likely related to his diabetes medication.  Such a vitamin deficiency could be rated under 38 C.F.R. § 4.88b, DC 6313, regarding avitaminosis.  However, this B12 deficiency is not indicated to involve any nonspecific symptoms such as: decreased appetite, weight loss, abdominal discomfort, weakness, or inability to concentrate and irritability.  Thus, a separate compensable rating under DC 6313 is not currently assignable for the B12 vitamin deficiency.  

In short, the Veteran's diabetes does not require regulation of activities.  Moreover, it does not result in any compensable complication that is not already service-connected.  Thus, to conclude, the Veteran's disability picture has not more nearly approximated the criteria for a higher-level or separate compensable disability rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor where possible, a rating higher than 20 is not assignable for his diabetes, and staged ratings are not for assignment. 

3.  Extraschedular

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

Here, referral for extraschedular consideration is not warranted.  The complete signs and symptoms of the Veteran's diabetes are contemplated by the rating schedule.  The rating schedule for diabetes consists of broad and inclusive criteria contemplating the severity of all symptomatology based on the degree to which the symptoms are controlled (or not) by treatment, and it also provides for all complications of the condition.  See 38 C.F.R. § 4.119, DC 7913; see also Doucette v. Shulkin, No. 15-2818, LEXIS 319 *7 (U.S. Vet. App. Mar. 2017) (rating criteria encompass resultant functional effects of contemplated symptoms).

Moreover, the Veteran has not claimed, nor does the evidence indicate, that his service-connected disability causes marked interference with his employment or required hospitalization.  For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  

As a final matter, the Board herein below remands a claim for a TDIU to obtain a VA examination.  Although both the extraschedular and TDIU aspects of an appeal may concern a Veteran's employability, the TDIU issue here is contemplated on the basis of the combined effects of all service-connected disabilities.  Therefore, the extraschedular issue as it pertains to diabetes alone can be resolved at this time. 


ORDER

Service connection for hypertensive heart disease is denied.  

A disability rating in excess of 20 percent for diabetes mellitus, type II is denied.  




REMAND

The claim for a TDIU must be remanded because there was not substantial compliance with the Board's January 2016 remand directives.

Specifically, the Board directed the RO to arrange for a VA examination with a vocational rehabilitation specialist, if available, to address the functional limitations stemming from all of the Veteran's service-connected disabilities as it pertains to his ability to obtain and retain substantially gainful employment.  

Upon remand, such a VA examination was not conducted.  The RO did not indicate that a vocational rehabilitation specialist was not available, nor did it otherwise attempt to arrange for the VA examination to be conducted by any other qualified medical professional.  

Thus, there was not substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a vocational rehabilitation specialist, if available.  If a vocational rehabilitation specialist is not available, arrange for the VA examination to be conducted by another qualified medical professional, such as a physiatrist. 

The examiner is asked to identify the Veteran's functional limitations stemming from all of his service-connected disabilities (diabetes mellitus, peripheral neuropathy of the upper and lower extremities, ED, and TIA) that impact his ability to obtain and retain substantially gainful employment consistent with his education and occupational experience and without regard to his age.

The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


